Citation Nr: 1216476	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-47 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility requirements for Department of Veterans Affairs (VA) benefits.

ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant claims that her deceased spouse had service in the Philippine Commonwealth Army in the service of the United States during World War II.  She is seeking non-service-connected death pension benefits; entitlement to dependency and indemnity compensation (DIC) benefits based on the need for the regular aid and attendance of another person, or on account of housebound status; and entitlement to accrued benefits.  She also seeks prisoner-of-war (POW) status for her deceased spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision letter issued by the VA Regional Office (RO) in Manila, the Republic of the Philippines, that denied the appellant's claim of entitlement to VA benefits on the basis that her deceased spouse (decedent) did not have qualifying service as a Veteran.  As reflected in a March 2012 letter from the appellant, she has chosen to pursue this appeal without the assistance of a representative.

In her November 2009 VA Form 9, the appellant requested a hearing before the Board.  She was subsequently scheduled for a Travel Board hearing in April 2010; however, she failed to report for that hearing.  Because the appellant has neither submitted good cause for her failure to appear nor requested to reschedule the Board hearing, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  As there are no outstanding hearing requests, the case is ready for appellate review.


FINDING OF FACT

The appellant's deceased spouse did not have qualifying service as a Veteran. 


CONCLUSION OF LAW

The appellant is not eligible for VA benefits.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 3.203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below, there is no legal basis upon which the non-service-connected death pension benefits, additional (DIC) benefits, accrued benefits or POW status sought may be awarded, and each one of the appellant's claims must be denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  There is no possibility that any evidence could be obtained that would be relevant to the legal question involved.  In other words, there is no evidence that could be obtained that would have any effect on the outcome of this claim.  Resolution of the claimant's appeal is dependent on interpretation of the regulations pertaining to veteran status.  As will be shown below, the Board finds that the appellant's deceased spouse is not entitled to veteran status under the applicable regulatory criteria.  

Therefore, because no reasonable possibility exists that would aid in substantiating the appellant's claims, any deficiencies of notice or assistance by VA are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  In addition, the notice and duty to assist provisions have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

II.  Eligibility for VA Benefits

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Eligibility for VA benefits is governed by statutory and regulatory law which defines an individual's legal status as a Veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  The term "Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

"Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a)(b).  "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

In order to establish status as a former POW, a veteran is required to have been interned as a POW in the line of duty.  38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).  Thus, the evidence must show that a veteran who is seeking status as a former POW was interned during a period of recognized military service.  

Service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, shall not be deemed to have been active military, naval, or air service for the purposes of any law of the United States conferring rights, privileges, or benefits upon any person by reason of the service of such person or the service of any other person in the Armed Forces, except for specified benefits including disability compensation benefits authorized by chapter 11, title 38, United States Code.  38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40.

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation or burial benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  With respect to documents submitted to establish a creditable period of wartime service for pension entitlement, a document may be accepted without verification if the document shows the following: (1) service of four months or more; (2) discharge for disability incurred in the line of duty; or (3) ninety days creditable service based on records from the service department such as hospitalization for 90 days for a line of duty disability.  38 C.F.R. § 3.203(b). 

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of this section, VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c).  With regard to Philippine service, certifications by the service department will be accepted as establishing periods of recognized service as a Philippine Scout, a member of the Philippine Commonwealth Army serving with the Armed Forces of the United States, or as a guerrilla.  38 C.F.R. § 3.40(c)(d).  Service department certifications will be accepted to establish unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946.  38 C.F.R. § 3.40(d).  It has also been held that a service department determination as to an individual's service shall be binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993). 

Here, the appellant provided documents from the Philippine Army in an effort to establish entitlement to VA benefits as the surviving spouse of the decedent.  She submitted a copy of a WD AGO Form No. 24, Service Record, which lists the decedent's military status as Philippine Army and indicates that he was in training between May and December of 1941; that he was captured by the Japanese in May 1942; and that he was a member of the Bureau of the Constabulary ((BC), also known as the Philippine Constabulary, or PC)) between March 1943 and October 1944.  Additionally, she submitted a copy of a December 1944 Special Order issued by the Commonwealth of the Philippines Army Headquarters which indicates that the decedent (who was currently in confinement) was to be transferred to the Philippine Army for administration.  The claims file also includes a copy of a January 1962 Department of Police document apparently filled out by the decedent in which he stated that he had had training with the Philippine Army and that he had been discharged in December 1944.  In addition, the appellant has provided a copy of a list of persons entitled to shares of the Philippine Veterans Bank; this list includes the decedent's name.

However, none of this evidence meets the requirements for evidence acceptable to establish qualifying service for the appellant's deceased  spouse as specified in 38 C.F.R. § 3.203 and 38 C.F.R. § 3.40.  The appellant has not submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, an original Certificate of Discharge, or any other document issued by a service department. 

More importantly, in February 2009, the National Personnel Records Center (NPRC) verified that the decedent had no service as a member of the Philippine Commonwealth Army, including the Recognized Guerrillas, in the service of the United States Armed Forces.  In addition, as reflected in a separate February 2009 letter from NPRC, the decedent did not have POW status in that there was no evidence that a claim was made with the War Claims Commission (WCC); without a positive determination by the WCC, there cannot be a favorable determination for POW status by NPRC.  No evidence from any official source has been submitted which contradicts either finding.  These verifications/certifications are binding on VA such that VA has no authority to change or amend the findings.  Duro v. Derwinski, 2 Vet. App. 530 (1992).

On a related note, the Board observes that applicable law and regulation provide that any person shown by evidence satisfactory to the Secretary to be guilty of mutiny, treason, sabotage, or rendering assistance to an enemy of the United States or its allies shall forfeit all accrued or future gratuitous benefits under laws administered by the Secretary of VA.  See 38 U.S.C.A. § 6104(a).  In addition, membership in the Bureau of Constabulary with the Japanese Imperial Forces subsequent to December 1941 is evidence, but not conclusive proof, of assistance to the Japanese war effort.  See generally Macarubbo v. Gober, 10 Vet. App. 388 (1997).  The circumstances of each individual case must be carefully analyzed to determine the nature and extent of a person's involvement with the Bureau of the Constabulary.  The appellant has submitted a copy of a document, a WD AGO Form No. 24, that reflects that the decedent was an active member of the Bureau of Constabulary from March 17, 1943 to October 21, 1944 - a time during which such Bureau was controlled by the Imperial Japanese Government which was, at that time, an enemy of the United States.  The decedent himself apparently reported in that document that he was in the Constabulary Bureau although he alleged in the WD AGO Form No. 24 that he was forced by the Japanese authorities to become a member.  

The appellant has not submitted any evidence from a service department establishing any service for the decedent.  Id.  The Board does not here delve into the validity or invalidity of the submitted Philippine government documents.  Rather, the Board relies upon the relevant official determination of recognized service or no recognized service from the NPRC, provided in response to an RO query as to whether or not the decedent had recognized service.  Therefore, inasmuch as the United States service department's determination regarding the service of the decedent is binding on VA, the Board concludes that the appellant's deceased spouse is not a "Veteran" for purposes of entitlement to VA benefits.

The proper course for the appellant, if she believes there is a reason to dispute the report of the service department or the content of military records regarding the decedent, is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Recognition of service by the Philippine government, although sufficient for entitlement to benefits from that nation, is not sufficient for benefits from the United States, administered by VA.  The Department of Veterans Affairs is bound to follow the certifications by the service departments with jurisdiction over United States military records.

The Board has carefully reviewed the entire record in this case to include the evidence and information provided by the appellant.  However, as noted, this evidence is insufficient to establish eligibility.  This is a case in which the law is dispositive; basic eligibility for VA benefits is precluded inasmuch as the appellant's deceased spouse had no qualifying service.  Therefore, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Basic eligibility for VA benefits is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


